Citation Nr: 1638816	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-21 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for status post, lumbar spine fusion at L5-S1 and laminectomy with degenerative disc disease and myelopathy.  

2.  Entitlement to service connection for acute prostatitis.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant (Veteran) represented by:	Veterans of Foreign Wars of 
		the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse
ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to October 1990.  The record demonstrates that he later served in the Air Force Reserve from December 1990 to December 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been included in the record.  

The record in this matter consists solely of electronic claims files and has been reviewed.  Evidence has been included in the record since the most recent Supplemental Statement of the Case (SSOC) issued in March 2016, and has been reviewed pursuant to the Veteran's waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ).    

In March 2016, the AOJ granted service connection for a metallic fragment in the Veteran's right cheek.  The AOJ continued to address the claim in its March 2016 SSOC.  As the Veteran claimed service connection for the disorder service connected in the March 2016 rating decision,  and reiterated the claim during the April 2015 hearing, the March 2016 rating decision is a full grant of the benefit sought on appeal.  

The issue regarding PTSD will be addressed below.  The issues regarding back and prostate disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's PTSD is related to an incident that occurred during active duty.  


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he incurred PTSD during service as the result of an accident involving shrapnel injuries to himself and another service member.    

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).     

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f)  that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the DSM-IV-V).


For the following reasons, service connection for PTSD is warranted here.  

First, in the December 2015 VA compensation examination report of record, provided pursuant to the Board's September 2015 remand requests, a VA psychologist diagnoses the Veteran with PTSD.  

Second, the December 2015 VA examiner linked the Veteran's PTSD to an in-service stressor wherein an accident caused shrapnel wounds to the Veteran and another service member.    

Third, the record sufficiently establishes that the stressor occurred during service.  Since filing his claim in July 2009, the Veteran has described the accident in detail.  In particular, he described the accident during his Board hearing before the undersigned.  As a layperson, the Veteran is competent to report his experiences and observations during service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  His statements, which have been consistent with regard to the accident, are of probative value.  Moreover, in granting service connection in March 2016 for the shrapnel wound to the right cheek, VA recognized that the event occurred as reported by the Veteran.  Indeed, the metallic fragment in his right cheek is evidence that corroborates his description of the accident.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

The record contains no service personnel records (SPRs) or service treatment records (STRs) documenting the accident.  But certain SPRs and STRs are missing from the record.  VA therefore has a heightened duty to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993).  With this evidentiary background, the benefit of the doubt should be granted the Veteran regarding whether the claimed accident occurred during service as he has described.  

In sum, the three elements necessary for a peacetime service connection finding for PTSD have been established here.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125.  As such, a grant of service connection is warranted.  


ORDER

Entitlement to service connection for PTSD is granted.  


REMAND

A remand of the issues remaining on appeal is warranted for the following reasons.  

First, VA should request from the Social Security Administration (SSA) evidence pertaining to disability benefits the Veteran receives from SSA.  The record indicates that SSA granted disability benefits in March 2006.  The August 2010 rating decision on appeal and the June 2011 SOC refer to the Veteran's receipt of the SSA benefits.  However, the record contains no information demonstrating that VA has attempted to include in the record relevant SSA evidence.  Remand is required because VA is obliged to attempt to obtain and consider those records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

Second, an additional effort should be made to clarify when the Veteran served on active duty.  It is clear in the current record that he served on active duty with the U.S. Army between October 1984 and October 1990.  It is also clear in the record that he served as a reservist with the U.S. Air Force Reserve between December 1990 and December 1993.  The nature of his reserve service following active duty is not clear, however.  The Veteran has indicated that while serving with the Air Force Reserve between 1990-91 he was activated and stationed in England.  But no documentation in the record corroborates this assertion.  An attempt should be made to determine the nature of the reserve service, to include obtaining a DD Form 214 if one exists.    

Third, as VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency, all outstanding VA treatment records should be included in the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  The most recent VA treatment records in the claims file are dated in September 2012.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of any outstanding VA treatment records, if any, associated with the claims on appeal.

2.  Obtain relevant SSA records involving the Veteran.

3.  Attempt to obtain additional information regarding the nature and extent of the Veteran's reserve service following his October 1990 discharge from active duty with the army.  At a minimum, a DD Form 214 should be sought (to include requesting a copy from the Veteran) and included in the record, if such a document noting active service after October 1990 exists.  

4.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated.  All applicable laws and regulations, and all evidence received since the March 2016 SSOC should be considered.  If any benefit sought remains denied, the Veteran should be provided a new SSOC and given the opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


